          Case 2:19-cv-01585-KJD-BNW Document 23 Filed 12/04/19 Page 1 of 3



 1 ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2 GREENBERG TRAURIG, LLP

 3 10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135
 4 Telephone: (702) 792-3773
   Facsimile: (702) 792-9002
 5 Email: swanise@gtlaw.com

 6 CHRISTOPHER J. NEUMANN, ESQ.
     Admitted Pro Hac Vice
 7 MATTHEW L. CROCKETT, ESQ.

 8 Admitted Pro Hac Vice
   GREENBERG TRAURIG, LLP
 9 1144 15 Street, Suite 3300
          th

   Denver, Colorado 80202
10 Telephone: (303) 572-6500
   Email: neumannc@gtlaw.com
11
           crockettm@gtlaw.com
12 Counsel for Defendants

13

14                       IN THE UNITED STATES DISTRICT COURT

15                             FOR THE DISTRICT OF NEVADA

16   SUZANNE SEKULER,                                 CASE NO. 2:19-cv-01585-KJD-BNW
17                              Plaintiff,            STIPULATION TO EXTEND TIME
18                                                    FOR DEFENDANTS TO FILE
            v.                                        RESPONSE TO PLAINTIFFS’
19                                                    MOTION FOR LEAVE TO
     C. R. BARD, INC.; BARD PERIPHERAL
20                                                    INTERVENE
     VASCULAR, INCORPORATED,
21                                                    (FIRST REQUEST)
                                Defendants.
22

23

24         Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard” or
25 “Defendants”) and Plaintiff Suzanne Sekuler (“Plaintiff”), by and through their undersigned

26 counsel of record, pursuant to LR IA 6-2, and hereby stipulate that the time within which the

27 Defendants have to file and serve a responsive pleading to Plaintiffs’ Motion for Leave to

28 Intervene for the Limited Purpose of Seeking Consolidation, Dkt. 21, is extended to December 9,


                                                  1
         Case 2:19-cv-01585-KJD-BNW Document 23 Filed 12/04/19 Page 2 of 3



 1 2019, and the time within which the Plaintiff has to file and serve her reply is extended to

 2 December 16, 2019. This Stipulation is entered into as a result of the Defendants’ counsel having

 3 scheduling conflicts which necessitate the request for additional time to prepare and file said

 4 Response.

 5        Stipulated this 4th day of December 2019.
 6        WETHERALL GROUP, LTD.                               GREENBERG TRAURIG, LLP
 7
     By: /s/ Peter C. Wetherall                        By: /s/ Eric W. Swanis
 8       PETER C. WETHERALL, ESQ.                          ERIC W. SWANIS, ESQ.
         Nevada Bar No. 4414                               Nevada Bar No. 6840
 9       pwetherall@wetherallgroup.com                     swanise@gtlaw.com
10       9345 W. Sunset Road, Suite 100                    10845 Griffith Peak Drive, Suite
         Las Vegas, Nevada 89148                           600
11       Telephone: (702) 838-8500                         Las Vegas, Nevada 89135
         Facsimile: (702) 837-5081
12
                                                              CASEY SHPALL, ESQ.
13        Counsel for Plaintiffs                              Admitted Pro Hac Vice
                                                              shpallc@gtlaw.com
14                                                            GREGORY R. TAN, ESQ.
15                                                            Admitted Pro Hac Vice
                                                              tangr@gtlaw.com
16                                                            GREENBERG TRAURIG, LLP
                                                              1144 15th Street, Suite 3300
17
                                                              Denver, Colorado 80202
18                                                            Telephone: (303) 572-6500

19                                                            Counsel for Defendants
20
21                                                     IT IS SO ORDERED.
22

23                                                     BRENDA WEKSLER
                                                       UNITED STATES MAGISTRATE JUDGE
24
                                                                   9
25                                                     Dated this ____ day of December 2019.

26

27

28


                                                   2
          Case 2:19-cv-01585-KJD-BNW Document 23 Filed 12/04/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2        I hereby certify that on December 4, 2019, I caused the foregoing document to be
 3 electronically filed with the Clerk of the Court using the CM/ECF system, which will send

 4 notification of such filing to the CM/ECF participants registered to receive such service.

 5
                                                            /s/ Evelyn Escobar-Gaddi
 6
                                                    An employee of GREENBERG TRAURIG, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                   3
